                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     PINE BLUFF DIVISION

CARDIN BENJAMIN, ADC #156643                                                                   PLAINTIFF

V.                                      5:19CV00299-BRW-JTR

LAYEFFETTE WOODS, Sheriff,
Dub Brassell Detention Center, et al.                                                      DEFENDANTS

                                                   ORDER

        I have reviewed the Recommendation submitted by United States Magistrate Judge J. Thomas

Ray. No objections were filed. After careful review, I approve and adopt the Recommendation.

        Benjamin may proceed with his failure to protect claims against Woods, Tyler and Adams. The

Clerk is directed to prepare a summons for Woods, Tyler and Adams at the Dub Brassell Detention

Center. The United States Marshal is directed to serve the Complaint3 and this Order on them without

prepayment of fees and costs or security therefor. If any of the defendants are no longer Jefferson County

employees, the individual responding to service must file a sealed statement providing the unserved

defendant’s last known private mailing address.

        All other claims against Woods, Tyler and Adams are dismissed without prejudice. Bean is

dismissed without prejudice as a defendant in this action. I certify that an in forma pauperis appeal of

these rulings would not be taken in good faith.4

        IT IS SO ORDERED this 14th day of November, 2019.



                                                                    Billy Roy Wilson__________________
                                                                    UNITED STATES DISTRICT JUDGE




        3
            Doc. No. 2.

        4
         28 U.S.C. § 1915(a)(3).
